Exhibit 10.21

 

MULTI-FINELINE ELECTRONIX, INC.

 

2004 STOCK INCENTIVE PLAN

 

NOTICE OF STOCK UNIT AWARD

 

You have been granted Stock Units representing shares of Common Stock of
Multi-Fineline Electronix, Inc. (the “Company”) on the following terms and
pursuant to such other terms and conditions as are set forth in the Stock Unit
Agreement and the Multi-Fineline Electronix, Inc. 2004 Stock Incentive Plan (the
“Plan”), both of which are attached to and made a part of this document. Certain
capitalized terms used in this Notice of Stock Unit Award are defined in the
Plan.

 

Name of Participant:

   _____________________

Total Number of Stock Units Granted:

   _____________________

Date of Grant:

   ___________ ____, _____

Vesting Start Date:

   ___________ ____, _____

Vesting Schedule:

   [                                 ]

 

By signing this document, you acknowledge receipt of a copy of the Plan, and
agree that (a) these Stock Units are granted under and governed by the terms and
conditions of the Plan and the Stock Unit Agreement; (b) you have carefully
read, fully understand and agree to all of the terms and conditions described in
the attached Stock Unit Agreement and the Plan; (c) you understand and agree
that the Stock Unit Agreement, including its cover sheet and attachments,
constitutes the entire understanding between you and the Company regarding this
Award, and that any prior agreements, commitments or negotiations concerning
this Award are replaced and superseded; and (d) you have been given an
opportunity to consult legal counsel with respect to all matters relating to
this Award prior to signing this cover sheet and that you have either consulted
such counsel or voluntarily declined to consult such counsel.

 

PARTICIPANT       MULTI-FINELINE ELECTRONIX, INC.             By:              
  Its:     Print Name            



--------------------------------------------------------------------------------

MULTI-FINELINE ELECTRONIX, INC.

 

2004 STOCK INCENTIVE PLAN

 

STOCK UNIT AGREEMENT

 

Payment for Stock

Units

   No payment is required for the Stock Units you receive. Vesting    Subject to
the terms and conditions of the Plan and this Stock Unit Agreement (the
“Agreement”), your Stock Units vest in accordance with the schedule set forth in
the Notice of Stock Unit Award. In addition, the Stock Units may vest upon such
earlier dates as may be specified in any written employment or similar agreement
between you and the Company or your actual employer. Forfeiture   

If your Stock Units are granted in consideration of your Service as an Employee
or a Consultant, after your Service as an Employee or a Consultant terminates
for any reason, vesting of your Stock Units subject to such Award immediately
stops and such Award expires immediately as to the number of Stock Units that
are not vested as of the date your Service as an Employee or a Consultant
terminates. If your Stock Units are granted in consideration of your Service as
an Outside Director, after your Service as an Outside Director terminates for
any reason, vesting of your Stock Units subject to such Award immediately stops
and such Award expires immediately as to the number of Stock Units that are not
vested as of the date your Service as an Outside Director terminates.

 

If your Service terminates as described above, then your Stock Units will be
forfeited to the extent that they have not vested before the termination date
and do not vest as a result of the termination. This means that the Stock Units
will immediately be cancelled. You receive no payment for Stock Units that are
forfeited.

 

The Company determines when your Service terminates for this purpose and all
purposes under the Plan.

Leaves of Absence    For purposes of this Award, your Service does not terminate
when you go on a bona fide leave of absence that was approved by the Company or
your actual employer in writing, if the terms of the leave provide for continued
service crediting, or when continued service crediting is required by applicable
law. But your service terminates when the approved leave ends, unless you
immediately return to active work. The Company determines which leaves count
toward Service. Nature of Stock Units    Your Stock Units are mere bookkeeping
entries. They represent only the Company’s unfunded and unsecured promise to
issue shares of

 

-1-



--------------------------------------------------------------------------------

     Common Stock (or distribute cash) on a future date. As a holder of Stock
Units, you have no rights other than the rights of a general creditor of the
Company. No Voting Rights or Dividends    Your Stock Units carry neither voting
rights nor rights to dividends. You, or your estate or heirs, have no rights as
a stockholder of the Company unless and until your Stock Units are settled by
issuing shares of the Company’s Common Stock. No adjustments will be made for
dividends or other rights if the applicable record date occurs before your stock
certificate is issued, except as described in the Plan. Stock Units
Nontransferable    You may not sell, transfer, assign, pledge or otherwise
dispose of any Stock Unit. For instance, you may not use your Stock Units as
security for a loan. Settlement of Stock Units   

Each of your Stock Units will be settled when it vests[, unless a valid Deferral
Election (as defined below) applies to some or all of your Stock Units].

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested Stock Unit. However, the Company, in its sole discretion,
may substitute an equivalent amount of cash if the distribution of stock is not
reasonably practicable due to the requirements of applicable law. The amount of
cash will be determined on the basis of the Fair Market Value of the Company’s
Common Stock at the time of settlement.

 

Notwithstanding the foregoing, but subject to the last sentence of this
paragraph, if a settlement date occurs on a date that is not during a “window
period,” then, unless the Company determines otherwise, the settlement date
automatically shall be deferred to the first trading day of the first “window
period” beginning after such date. In addition, if a settlement date occurs at a
time when the Company reasonably anticipates that its deduction with respect to
the payment otherwise would be limited or eliminated by application of Section
162(m) of the Internal Revenue Code (the “Code”), then, unless the Company
determines otherwise, delivery of the shares of Common Stock (or cash)
automatically shall be deferred until the first trading day of the first “window
period” after the payment would cease to be subject to such limitation or
elimination. In no event shall settlement be delayed pursuant to this paragraph
to a date that is more than 2-1/2 months after the end of the calendar year in
which the Stock Unit vests (or, if later, 2-1/2 months after the end of the
Company’s fiscal year in which the Stock Unit vests).

 

A “window period” means a period designated by the Company during which you are
permitted to purchase or sell shares of Common Stock.

 

-2-



--------------------------------------------------------------------------------

     Whenever any Stock Unit is to be settled in installments, the number of
Stock Units in any given installment shall be rounded to the nearest whole
number to avoid a requirement to deliver a fractional share. [Deferral
Elections]    You may elect to defer the settlement of any Stock Unit that vests
pursuant to this Award in accordance with the rules set forth below and any
rules and procedures that may hereafter be adopted by the Committee. Such
elections (“Deferral Elections”) may not extend the settlement of the Stock Unit
beyond the earlier of (a) 30 days after the termination of your Service
(provided, however, that if you are a “specified employee” as defined in Section
409A of the Code, your Stock Units may not be settled prior to the six month
anniversary of the termination of your separation from Service, to the extent
required to comply with Section 409A), or (b) the tenth anniversary of your
Vesting Start Date (the “Latest Settlement Date”). Unless otherwise provided by
the Committee in accordance with the requirements of Section 409A, Deferral
Elections must be in writing, must be received by the Company at its
headquarters no later than 30 days following the Date of Grant, must be
irrevocable no later than 30 days following the Date of Grant, and may only
relate to Stock Units that vest at least 12 months following the date that the
Deferral Election is made and becomes irrevocable. Notwithstanding the
foregoing, if a settlement date (including the Latest Settlement Date) occurs at
a time when you are considered by the Company to be one of its “covered
employees” within the meaning of Section 162(m) of the Code, then, to the extent
permitted under Section 409A, delivery of the shares of Common Stock (or cash)
automatically shall be deferred until the calendar year in which you separate
from service (within the meaning of Section 409A) or, if earlier, the earliest
date that the Company reasonably anticipates that the deduction of the payment
will not be limited or eliminated pursuant to Section 162(m). Withholding Taxes
   No stock certificates or cash will be distributed to you unless you have made
acceptable arrangements to pay any withholding taxes that may be due in
connection with any aspect of this Award, including the grant, vesting and
settlement of the Award. These arrangements may include withholding shares of
the Company’s Common Stock that otherwise would be distributed to you when the
Stock Units are settled if permitted by the Company. These arrangements may also
include surrendering shares of the Company’s Common Stock that you already own.
The Fair Market Value of these shares, determined as of the date when taxes
otherwise would have been withheld in cash, will be applied to the withholding
taxes. You also authorize the Company, or your actual employer, to satisfy all
withholding obligations of the Company or your actual employer from your wages
or other cash compensation payable to you by the Company or your actual
employer.

 

-3-



--------------------------------------------------------------------------------

Restrictions on Resale    By signing this Agreement, you agree not to sell any
shares of the Company’s Common Stock issued upon settlement of the Stock Units
at a time when applicable laws or Company policies prohibit a sale. This
restriction will apply as long as you are an Employee, Consultant or Outside
Director. No Retention Rights    Your Award or this Agreement do not give you
the right to be retained by the Company or your actual employer in any capacity.
The Company and your actual employer reserve the right to terminate your Service
at any time and for any reason without thereby incurring any liability to you.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in the Company’s Common Stock, the number of Stock Units covered by this
Award may be adjusted pursuant to the Plan. Your Award shall be subject to the
terms of the agreement of merger, liquidation or reorganization in the event the
Company is subject to such corporate activity as set forth in the Plan.
Beneficiary Designation    You may dispose of your Stock Units in a written
beneficiary designation. A beneficiary designation must be filed with the
Company on the proper form. It will be recognized only if it has been received
at the Company’s headquarters before your death. If you file no beneficiary
designation or if none of your designated beneficiaries survives you, then your
estate will receive any vested Stock Units that you hold at the time of your
death. Amendments Pursuant to Section 409A of the Code    You acknowledge that
this Agreement and the Plan, or portions thereof, may be subject to Section 409A
of the Code, that rules interpreting this Code section may be issued in the
future; and that changes may need to be made to this Agreement to avoid adverse
tax consequences under Section 409A. You agree that the Company may amend the
Agreement as it deems necessary or desirable to avoid such adverse tax
consequences. Applicable Law    This Agreement will be interpreted and enforced
under the laws of the State of California (without regard to its choice-of-law
provisions). The Plan and Other Agreements    The text of the Plan is
incorporated in this Agreement by reference. Certain capitalized terms used in
this Agreement are defined in the Plan. The Notice of Stock Unit Award, this
Agreement, including its attachments, and the Plan constitute the entire
understanding between you and the Company regarding this Award. Any prior
agreement, commitment or negotiation concerning this Award are superseded.

 

-4-



--------------------------------------------------------------------------------

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

 

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

 

DESCRIBED ABOVE AND IN THE PLAN.

 

-5-